Fish, J.
Where the only assignment of error in the bill of exceptions is that the court erred in granting a nonsuit, and it appears from the record that no bona fide effort has been made to brief the evidence as the law requires, this court, without considering the evidence, will assume that .the judgment of the court below was correct, and affirm it. Price v. High, 108 Ga. 145; Carmichael v. State, ante, 653.

Judgment affirmed.


All the Justices concurring.

Action for damages. Before Judge Seabrook. Effingham superior court. November term, 1899.
D. H. Clark, for plaintiff.
Denmark, Adams & Freeman, for defendant.